50 F.3d 7
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Coy Ray PHELPS, Plaintiff--Appellant,v.Byron HERBAL;  Sally Johnson, Doctor;  J. T. Hadden, Warden;Pam Hazelrigg;  Unknown Others, Defendants--Appellees.
No. 94-7379.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 19, 1995.Decided:  Feb. 21, 1995.

Coy Ray Phelps, Appellant Pro Se.  Barbara Dickerson Kocher, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, NC, for Appellees.
Before WILKINS and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Coy Ray Phelps, an involuntarily committed psychiatric patient at the Federal Correctional Institution at Butner, North Carolina, appeals from the district court's order denying Phelps' claims for injunctive and monetary relief in which he alleged that the Defendants are forcibly medicating him for non-medical reasons.*  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Phelps v. Herbal, Nos.  CA-94-155-HC-F;  CA-94-266-CT-F (E.D.N.C. Nov. 3, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Although Phelps submitted his claims in an application for a writ of habeas corpus pursuant to 28 U.S.C. Sec. 2241 (1988), the district court properly construed this as a Bivens action.  Bivens v. Six Unknown Named Agents of the FBI, 403 U.S. 388 (1971)